

114 S2314 IS: Temporary Judgeship Conversion Act of 2015
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2314IN THE SENATE OF THE UNITED STATESNovember 19, 2015Mr. Moran (for himself, Mr. Udall, Mr. Roberts, Mrs. McCaskill, Mr. Nelson, Mr. Blunt, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for the conversion of temporary judgeships to permanent judgeships, and for other
			 purposes. 
	
		1.Short
 titleThis Act may be cited as the Temporary Judgeship Conversion Act of 2015.
		2.District judges
			 for the district courts
 (a)In generalThe existing judgeships for the district of Kansas and the eastern district of Missouri authorized by section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) and the existing judgeships for the eastern district of Texas, the district of Arizona, the central district of California, the southern district of Florida, the northern district of Alabama, the western district of North Carolina, and the district of New Mexico authorized by section 312(c) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273, 28 U.S.C. 133 note), as of the effective date of this Act, shall be authorized under section 133 of title 28, United States Code, and the incumbents in those offices shall hold the office under section 133 of title 28, United States Code, as amended by this Act.
 (b)TablesIn order that the table contained in section 133(a) of title 28, United States Code, will, with respect to each judicial district, reflect the changes in the total number of permanent district judgeships authorized as a result of subsection (a)—
 (1)the item relating to Alabama is amended to read as follows: Alabama:Northern8Middle3Southern3; (2)the item relating to Arizona is amended to read as follows:
					Arizona13;
 (3)the item relating to California is amended to read as follows: California:Northern14Eastern6Central28Southern13;  (4)the item relating to Florida is amended to read as follows:
					Florida:Northern4Middle15Southern18;
 (5)the item relating to Kansas is amended to read as follows: Kansas6; (6)the item relating to Missouri is amended to read as follows:
					Missouri:Eastern7Western5Eastern and Western2;
				
 (7)the item relating to New Mexico is amended to read as follows: New Mexico7; (8)the item relating to North Carolina is amended to read as follows:
					North Carolina:Eastern4Middle4Western5;
 and(9)by striking the item relating to Texas and inserting the following:
					Texas:Northern12Southern19Eastern8Western13.
 3.Effective dateThis Act and the amendments made by this Act shall take effect on the date of enactment of this Act.